Citation Nr: 0720054	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  03-04 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
right knee disorder.  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
right hip disorder. 

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
right shoulder disorder.  

4.  Entitlement to service connection for a left hand 
disorder.  

5.  Entitlement to service connection for a depressive 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from August 1987 to January 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The issue of whether new and material evidence has been 
presented to reopen a claim of entitlement to service 
connection for a right shoulder disorder is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

In May 2007, the veteran's representative argued that service 
connection was warranted based upon VAOPGCPREC 82-90 (July 
18, 1990).  This GC opinion discusses 
congenital/developmental defects and congenital/developmental 
diseases.  On VA examination in July 2006, the examiner 
stated that the veteran had "joint hypermobility syndrome, 
which is a congenital condition."  As the issue of service 
connection for joint hypermobility syndrome has not been 
adjudicated by the RO, it is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  In an unappealed decision dated in July 1992, the RO 
denied claims of entitlement to service connection for a 
right knee condition and a right hip condition.

2.  The evidence received since the RO's July 1992 decision, 
which denied service connection for a right knee condition 
and a right hip condition, which was not previously of 
record, and which is not cumulative of other evidence of 
record, does not raise a reasonable possibility of 
substantiating the claims.

3.  The veteran does not have a left hand disorder as the 
result of disease or injury that was present during her 
active military service.

4.  The veteran does not have a depressive disorder as the 
result of disease or injury that was present during her 
active military service.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the 
RO's July 1992 decision, which denied service connection for 
a right knee condition; the claim for service connection for 
a right knee condition is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).

2.  New and material evidence has not been received since the 
RO's July 1992 decision, which denied service connection for 
a right hip condition; the claim for service connection for a 
right hip condition is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).

3.  The veteran's left hand disorder was not incurred in or 
aggravated by active military service, nor may in-service 
occurrence be presumed.  38 U.S.C.A. §§ 1110, 1112, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2006).

4.  The veteran's depressive disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1112, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

The veteran asserts that new and material evidence has been 
submitted to reopen her claims of entitlement to service 
connection for right knee degenerative joint disease, and 
right hip degenerative joint disease.  

In a decision, dated in July 1992, the RO denied claims of 
entitlement to service connection for a right knee condition 
and a right hip condition.  The governing regulations provide 
that an appeal consists of a timely filed notice of 
disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal.  38 
C.F.R. § 20.200 (2006).  The veteran did not appeal the July 
1992 decision, and the it became final.  See 38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.  

In June 2002, the veteran filed to reopen the claims, which 
she characterized as involving degenerative joint disease for 
each joint.  In February 2002, the RO denied the claims.  The 
veteran has appealed.  

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, when "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  See 38 C.F.R. 
§ 3.303(d).  In addition, certain chronic diseases, including 
arthritis, may be presumed to have been incurred during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The most recent and final denial of these claims was in July 
1992.  Therefore, the Board must determine if new and 
material evidence has been submitted since that time.  See 38 
U.S.C.A. § 5108. When determining whether the evidence is new 
and material, the specified basis for the last final 
disallowance must be considered.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

The evidence of record in July 1992 included the veteran's 
service medical records, which showed that beginning in 1987, 
she was treated for complaints of calf pain, bilateral leg 
pain, and right knee pain.  The assessments noted PFS 
(patellofemoral syndrome), tendonitis, "stress-shin 
splints," and "cramp secondary to improper stretching."  A 
May 1988 X-ray report for the legs was negative.  Beginning 
in June 1990, she sought treatment for right hip pain, and 
told the examiner that she had a two-year history of right 
hip problems due to arthritis.  A June 1990 X-ray report for 
the hips showed no significant abnormality.  The assessment 
was right hip pain of UE (undetermined etiology).  Beginning 
in December 1990, she again sought treatment for complaints 
of right knee pain.  The assessments noted right hip 
bursitis, an infrapatellar contusion, and a resolving 
contused right knee.  In November 1991, she was treated for 
complaints of right knee and right hip pain.  The assessment 
noted PFS, bursitis, and right hip pain.  The veteran's 
separation examination report, dated in December 1991, shows 
that her lower extremities were clinically evaluated as 
normal.  In an accompanying "report of medical history," 
she reported a history of "arthritis, rheumatism, or 
bursitis." 

At the time of the RO's July 1992 rating decision, there was 
no post-service medical evidence.  There was no competent 
evidence showing that the veteran currently had a right knee 
condition or a right hip condition, nor was there any 
competent evidence to show that a right knee condition or a 
right hip condition was related to her service.  

Evidence received since the July 1992 decision includes VA 
treatment and examination reports, dated between 1996 and 
2006.  This evidence shows that the veteran primarily 
received treatment for psychiatric symptoms prior to 2003, 
after which time a number of VA outpatient treatment reports 
note an active problem list that included knee arthralgia.  
There is a report noting complaints of "an odd tingling 
sensation behind the knees" in January 2002, with no 
relevant diagnosis.  An X-ray report for the hips, dated in 
July 2006, notes "no gross abnormality."  An X-ray report 
for the right knee, dated in July 2006, notes no gross 
abnormality.  

A VA examination report, dated in July 2006, shows that the 
veteran complained of intermittent right knee pain, primarily 
with weather changes or upon prolonged walking or sitting.  
She also complained of right hip stiffness upon prolonged 
sitting.  X-rays of the hips and the right knee were noted to 
be negative.  The examiner noted "a generalized joint 
hypermobility pattern" in her elbows, hips, lumbosacral 
spine, and knees, and that the knees hyperextended.  The 
diagnoses noted generalized joint hypermobility, normal 
examination of the right hip, tenderness in the right gluteus 
maximus with inconsistent examination pattern, and normal 
examination of the right knee.  

This evidence, which was not of record at the time of the 
July 1992 decision, is not cumulative, and is "new" within 
the meaning of 38 C.F.R. § 3.156.  However, the Board finds 
that this evidence is not material.  In this case, there is 
no competent medical evidence showing that the veteran 
currently has a right knee condition or a right hip 
condition.  In this regard, to the extent that the VA 
outpatient treatment reports note an active problem list of 
knee "arthralgia," without a pathology to which knee pain 
can be attributed, there is no basis to find a that there is 
a disability for which service connection may be granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) 
("pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted."); 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

Nor does the submitted evidence contain competent evidence to 
show that the veteran has a right knee condition or a right 
hip condition that is related to her service.  In fact, the 
only competent opinion of record is found in the July 2006 VA 
examination report.  In that report, the examiner concluded 
that the veteran's right hip and right knee joint pains were 
a function of her joint hypermobility syndrome, which was a 
congenital condition, that the veteran's hip and knee 
"conditions" were benign, and that there was "no evidence 
of significant objective clinical findings" in the right hip 
or right knee.  Finally, there is no competent evidence to 
show that arthritis of the right knee or the right hip was 
manifested to a compensable degree within on e year of 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  The 
Board therefore finds that the submitted evidence does not 
raise a reasonable possibility of substantiating the claims.  
38 C.F.R. § 3.156.  The claims are therefore not reopened.  

The only other pertinent evidence received since the July 
1992 denial of the claims consists of written testimony from 
the veteran.  The Board points out that, although a lay 
person is competent to testify as to observable symptoms, see 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995), a layperson is 
not, however, competent to provide evidence that the 
observable symptoms are manifestations of chronic pathology 
or diagnosed disability, unless such a relationship is one to 
which a lay person's observation is competent.  See Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  Therefore, the 
veteran's statements are not new and material evidence, see 
Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999), and are 
insufficient to reopen the claims.  Savage; Moray v. Brown, 5 
Vet. App. 211 (1993).

Because the appellant has not fulfilled her threshold burden 
of submitting new and material evidence to reopen her finally 
disallowed claims, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


II.  Service Connection

The veteran argues that service connection is warranted for 
degenerative joint disease of the left hand and a depressive 
disorder.  

The veteran's service medical records do not show complaints 
of left hand symptoms, or of psychiatric symptoms.  The 
veteran's separation examination report, dated in December 
1991, shows that her upper extremities and her psychiatric 
condition were clinically evaluated as normal.  In an 
accompanying "report of medical history," she reported a 
history of "arthritis, rheumatism, or bursitis," and denied 
a history of "depression or excessive worry," "frequent 
trouble sleeping," or "nervous trouble of any sort."    

As for the post-service medical evidence, it consists of VA 
outpatient treatment reports, dated between 1996 and 2006, 
and VA examination reports, dated in July 2006.  This 
evidence shows the following: beginning in 2001, the veteran 
received treatment for psychiatric symptoms and tobacco 
abuse.  Her diagnoses included major depressive affective 
disorder, tobacco use disorder, depression NOS (not otherwise 
specified), adjustment disorder, and rule out MDD (major 
depressive disorder).  An X-ray report for the left hand, 
dated in November 2001, notes complaints of a painful left 
thumb, rule out degenerative joint disease, and that the 
findings were normal.  Beginning in 2003, the veteran was 
noted to have an active problem list that included "pain in 
joint involving hand."  

A VA examination report, dated in July 2006, shows that the 
veteran reported that her left thumb "slipped" frequently 
during service but that she did not seek treatment because 
that "wasn't my style."  She stated that she did not recall 
any trauma.  She complained of symptoms that included left 
thumb pain and weakness.  The examiner noted that the veteran 
was not treated for left hand symptoms during service.  The 
relevant "diagnosis" was "normal examination of the left 
thumb and hand."  The examiner concluded that the veteran's 
intermittent joint pains in her left hand and thumb were 
primarily a function of her joint hypermobility syndrome, 
which was a congenital condition, that her hand condition was 
"benign," and that there was no evidence of significant 
objective clinical findings in the left hand or thumb.  An 
accompanying X-ray report for the left hand notes minimal 
degenerative changes involving the first carpal metacarpal 
joint, with some ossified bodies.  

A VA mental disorders examination report, dated in July 2006, 
shows that the veteran reported that she had been depressed 
to varying degrees while in the military.  She complained of 
life-long depression, and the report notes, "Probably life-
long dysthymia with current daily depression that is 
sufficiently severe to warrant clinical diagnosis and 
treatment."  The Axis I diagnoses were dysthymic disorder, 
depressive disorder NOS, and anxiety disorder NOS.  The Axis 
IV diagnosis notes "dysthymia secondary to psychological 
issues of longstanding; loss of sense of inter-personal 
connectedness."  

The Board has determined that the claims must be denied.  The 
Board initially notes that there is no evidence of treatment 
for either of the claimed conditions during service, and 
neither of the claimed conditions are noted on the veteran's 
separation examination report.  Therefore, the claimed 
conditions are not shown during service.  38 C.F.R. § 3.303.

In addition, the earliest medical evidence of either of these 
conditions is dated in 2001.  This is approximately eight 
years after separation from service.  This period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs against the claims.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, there 
is no competent evidence to show that either of the claimed 
conditions is related to her service.  In this regard, a July 
2001 VA progress note contains Axis I diagnoses of depressive 
disorder NOS, rule out MDD, adjustment disorder, and "V-
code: partner relational conflict," and an Axis IV diagnosis 
noting a pending separation from a partner of 12 years.  This 
evidence suggests a nexus between her psychiatric disorders 
and a post-service event.  See generally Hernandez v. Toyens, 
11 Vet. App. 379 (1998).  Furthermore, the only other 
relevant nexus evidence is found in the July 2006 VA 
examination report, in which the examiner noted, "It is not 
as likely as not that current and past depressions were 
caused or aggravated by military service per se."  The 
examiner further concluded, "[I]t is not likely that a NEXUS 
to military service can be demonstrated."  

The Board has considered the veteran's written testimony 
submitted in support of her arguments that she has 
degenerative joint disease of the left hand and a depressive 
disorder that should be service connected.  Her statements 
are not competent evidence of a diagnosis, nor are they 
competent evidence of a nexus between the claimed conditions 
and the veteran's service.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494- 495 (1992).

 In reaching these decisions, the Board has considered the 
doctrine of reasonable doubt, however, as is stated above, 
the preponderance of the evidence is against the appellant's 
claims, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


II.  VCAA

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant' s 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004)

VA has made all reasonable efforts to assist the veteran in 
the development of her claim, has notified her of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist her.  In a letter, dated in December 2005, the veteran 
was notified of the type of information and evidence 
necessary to support her claims.  The veteran was 
specifically informed as to what evidence she was to provide 
and to what evidence VA would attempt to obtain on her 
behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Although the VCAA letter was sent to the veteran after the 
RO's February 2002 decision that is the basis for this 
appeal, any defect with respect to the timing of the VCAA 
notice in this case was nonprejudicial.  There is no 
indication that the outcomes of the claims have been 
affected, as all evidence received has been considered by the 
RO.  The veteran has been provided a meaningful opportunity 
to participate effectively in the processing of her claims, 
as she has been afforded the opportunity to submit additional 
argument and evidence, which she has done.  The claims were 
readjudicated in a September 2006 supplemental statement of 
the case.  In addition, the submissions from the veteran's 
representative indicate actual knowledge of the right to 
submit additional evidence and of the availability of 
additional process.  As both actual knowledge of the 
veteran's procedural rights has been demonstrated and she, or 
those acting on her behalf, have had a meaningful opportunity 
to participate in the development of her claims, the Board 
finds that no prejudice to the veteran will result from 
proceeding with adjudication without additional notice or 
process.  For these reasons, the timing of the VCAA notice 
was not prejudicial.  Mayfield v. Nicholson, 444 F.3d 1328 
(2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  In March 2006, the veteran was 
provided with sufficient notice, and in any event, as the 
claims have been denied, any questions as to the disability 
ratings or the appropriate effective dates to be assigned are 
moot.  Therefore, VA's duty to notify the appellant has been 
satisfied, and no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

In a recent decision, Kent v. Nicholson, 20 Vet. App. 1 
(2006), the Court stated that VA's obligation to provide a 
claimant with notice of what constitutes new and material 
evidence to reopen a service connection claim may be affected 
by the evidence that was of record at the time that the prior 
claim was finally denied.  In this case, the February 2002 
rating decision sufficiently described the specific new and 
material evidence required to reopen the previously denied 
claims, and noted that the claims had all been denied in July 
1992.  In any event, any error in this regard on the part of 
the RO is harmless.  The veteran has argued at length that 
the claimed conditions was incurred or aggravated by her 
service, and her arguments indicate that she has actual 
knowledge of what evidence constitutes new and material 
evidence relating to her claims.  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims file.  With regard to the claims 
for service connection, the veteran has been afforded 
examinations, and etiological opinions have been obtained.  
With regard to the new and material claims, as the Board has 
determined that new and material evidence has not been 
presented, no further development is required to decide the 
claims.  See 38 U.S.C.A. § 5103A(f) (West 2002).  The Board 
concludes, therefore, that decisions on the merits at this 
time do not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).




ORDER

New and material evidence not having been received, the claim 
to reopen the previously denied claim for service connection 
for a right knee disorder is denied.

New and material evidence not having been received, the claim 
to reopen the previously denied claim for service connection 
for a right hip disorder is denied.  

Service connection for a left hand disorder is denied.  

Service connection for a depressive disorder is denied.  


REMAND

In a decision, dated in July 1992, the RO denied a claim of 
entitlement to service connection for a right shoulder 
condition.  The veteran did not appeal, and the rating 
decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.  In June 2002, the veteran filed to reopen the 
claim, which she characterized as involving degenerative 
joint disease.  In February 2002, the RO denied the claim, 
along with four other claims (the Board has adjudicated these 
four claims in this decision).  In November 2002, a timely 
Notice of Disagreement was received as to all five issues, 
and in January 2003, a Statement of the Case was sent that 
listed and discussed all five issues.  In February 2003, a 
timely substantive appeal was received, in which the veteran 
checked a box next to the statement, "I want to appeal all 
of the issues listed on the statement of the case and any 
supplemental statements of the case that my local VA office 
sent to me."  In addition, a cover letter to the substantive 
appeal submitted by the veteran's representative notes, "The 
veteran wished to appeal all issue on the aforementioned 
document."  In a letter accompanying her substantive appeal, 
the veteran detailed her arguments for four of her claims; 
she did not further discuss her claim for right shoulder 
degenerative joint disease.  

A handwritten note attached to the substantive appeal 
indicates that the claim for right shoulder degenerative 
joint disease was withdrawn.  Despite this notation, deferred 
rating decisions, dated in January and December of 2005, 
indicate that there were five issues on appeal (i.e., that 
the claim for right shoulder degenerative joint disease was 
on appeal), and in any event, there is nothing of record to 
show that the veteran has withdrawn her claim for right 
shoulder degenerative joint disease.  See 38 C.F.R. 
§ 20.204(b) (2006).  

Applicable VA regulations require that pertinent evidence 
submitted by the appellant must be referred to the agency of 
original jurisdiction for review and preparation of a 
supplemental statement of the case (SSOC) unless this 
procedural right is waived in writing by the appellant.  38 
C.F.R. §§ 19.37, 20.1304 (2006).

In this case, considerable evidence has been added to the 
claims file since the issuance of the January 2003 Statement 
of the Case.  However, a supplemental statement of the case 
reflecting review of the new evidence has not been issued by 
the RO with regard to the claim for right shoulder 
degenerative joint disease.  Given the foregoing, on remand, 
the RO must review the new evidence and, if the claim remains 
denied, include such evidence in a supplemental statement of 
the case.  Id.

Finally, it does not appear that the veteran was apprised of 
the duty to notify and assist in development of the case 
under the provisions of the Veterans Claims Assistance Act of 
2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 
3.326 (regulations implementing the VCAA).  Accordingly, on 
Remand, she must be afforded VCAA notice.  

Accordingly, the case is REMANDED for the following action:

1.  Inform the veteran (1) of the 
information and evidence not of record 
that is necessary to substantiate the 
claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
she is expected to provide, and (4) 
request that she provide any evidence in 
her possession that pertains to the 
claim.  The notice must comply with the 
holding in Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

2.  Readjudicate the issue on appeal with 
consideration of all evidence received 
since the issuance of the statement of 
the case (SOC) in January 2003.  If the 
determination remains unfavorable to the 
appellant, she should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
appellant should be given an opportunity 
to respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


